DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and corresponding claims 16-30 in the reply filed on 04/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, “retaining features” should be changed to “retention features” in order to remain consistent with terminology used throughout the claims and the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the bushing” in line 16. There is insufficient antecedence basis for this limitation in the claims. For the purpose of examination, “the bushing” is interpreted to mean “the capsule”. 
Claim 21 recites “the protrusion” in line 3. It is unclear which protrusion this limitation is intending to refer to. For the purpose of examination, “the protrusion” is interpreted to mean “the projection”.
Claim 29 recites “the retention feature” in line 3. There is insufficient antecedence basis for this limitation in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engaging features” in claims 16, 18, 20, 25, 27 and “retaining/retention features” in claims 16, 17, 20, 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2018/0153552).
Regarding claim 16, King et al. discloses a clipping system (200) for treating tissue (FIGS 1-2, paragraph [0051] discloses system 200 is substantially similar to the system 100 described above and therefore elements which are omitted in FIG 2 are interpreted be the same as those disclosed in the device of FIG 1), comprising: a clip (202, paragraph [0051]; substantially similar to 102) including a pair of clip arms (114, FIG 1, paragraph [0035]), each of the clip arms extending from a proximal end (118) to a distal end (116), proximal ends of the clip arms slidably received within a channel (240) of a capsule (208, paragraph [0051]) to be moved between an open configuration and a closed configuration (Paragraph [0037]), a proximal end of the capsule including a pair of openings (262) extending through a wall thereof (FIG 2, paragraph [0052]); a coupler (206, FIGs 2-3, paragraphs [0051-0054]) mounted over the proximal end of the capsule (FIG 2, paragraphs [0052]) and including a pair of deployment arms (Two of opposing arms 252 and 276, See FIG 3 below, paragraphs [0052-0054 and 0056]) and a pair of retention arms (Another two of opposing arms 252 and 276, paragraphs [0053-0055]), the deployment arms having engaging features (254) received within the openings of the capsule (Paragraph [0052], FIG 2); and an applicator (204, similar to 104) including an elongated flexible member (210, paragraph [0051]) and a control member (112, FIG 1) extending therethrough (FIG 1), the control member including a distal end configured to be connected to the clip arms to move the clip arms between the open configuration and the closed configuration (FIG 1, paragraphs [0035-0037]), a distal end of the elongated flexible member (260) including a projection extending about a periphery of the distal end thereof to engage corresponding retaining features of the retention arms (Paragraph [0053] discloses 260 can include a plurality of correspondingly sized and shaped windows or grooves for receiving the plurality of tabs 250 therein. The grooves or windows form a corresponding projection as shown in FIG 2 similar to engaging features 162), the deployment arms and the projection configured so that, when a pre-determined compressive force is applied to the coupler during deployment of the clip, the deployment arms slide proximally along the projection such that the deployment arms deflect away from the bushing to disengage the engaging features therefrom so that the coupler is separable from the capsule (Tabs 250 of the deployment arms are at least configured to deflect away from the projections of distal end. Simultaneously, engaging features 254 disengage upon proximal retraction, paragraph [0054], thus disengaging the coupler from the capsule).  

    PNG
    media_image1.png
    336
    573
    media_image1.png
    Greyscale


Regarding claim 17, King et al. discloses the retention features of the retention arms extend laterally inwardly from an interior surface of the retention arms toward a longitudinal axis of the coupler (FIGs 2-3 show that tabs 250 extend inward form a surface of the arm) so that, to couple the bushing to the coupler, the bushing is inserted distally between the retention arms until the projection is moved distally past the retention features (Paragraph [0053]).  
Regarding claim 18, King et al. discloses the deployment arms include curved portions proximal of the engaging features (Ramped surfaces 256 are proximal of engaging features 254 and are curved in the radial direction to match the circumference of the coupler), the curved portions curved inward toward a longitudinal axis of the coupler so that a diameter of the coupler between the curved portions is smaller than a diameter of the coupler along a remaining portion thereof (A diameter of the coupler taken at the ramped portion 256 is smaller than a diameter taken at surface 255, FIG 3).  
Regarding claim 19, King et al. discloses each of the retention arms include a first protrusion (254 of the retention arms) extending laterally inward from an interior surface thereof (255, FIG 3), the first protrusion engaging a portion of the capsule to prevent a proximal movement of the capsule relative to the coupler (254 on each of the retaining arms engages a corresponding window of capsule 208 to prevent longitudinal movement of the capsule relative to the coupler).  
Regarding claim 20, King et al. discloses each of the retention arms include a second protrusion (254 of the retention arms) extending laterally inward from an interior surface thereof (255, FIG 3), the second protrusion positioned distally of the retention features (254 are positioned distal to retaining features 250, FIGS 2-3) so that, when the bushing is coupled to the coupler (As shown in FIG 2), the projection is received between the second protrusion and the engaging features (FIG 2 shows that the projection of 260 is positioned longitudinally between 254 and 250).  
Regarding claim 21, King et al. discloses a depth of the second protrusion is selected so that, when the pre-determined compressive force is applied to the coupler, the second protrusion is permitted to slide proximally past the protrusion to engage a proximal end of the protrusion (If 210 were advanced through the lumen of coupler 206, at some point during translation, the proximal end of the projection of the flexible member is at least configured such that it could come in contact with the second protrusion).  
Regarding claim 22, King et al. discloses the coupler includes a distal portion (End of 206 at 254 as viewed in FIGs 2-3) extending about the proximal end of the capsule (FIG 2) such that the pair of deployment arms and the pair of retention arms extend proximally therefrom (FIGs 2-3 show that at least a portion of the deployment arms and all of the retention arms extend proximally from the distal end of the coupler).  
Regarding claim 23, King et al. discloses the retention arms diametrically oppose one another and the deployment arms diametrically oppose one another (The pair of retention arms and the pair of deployment arms are positioned on opposing sides of the coupler respectively).  
Regarding claim 24, King et al. discloses the control member is connectable to the clip arms via a yoke (120, FIG 1, paragraphs [0035, 0037-0040, 0046, 0050]) configured to separate a proximal portion (122) thereof, which is coupleable to the control member (122 is connected to the distal end of 112), from a distal portion (134) thereof, which is connected to the proximal ends of the clip arms (Via connection through 120, 118, FIG 1), when subject to a predetermined threshold force (Paragraph [0037-0038, 0050]).  
Regarding claim 25, King et al. discloses a clip device (200, FIGS 1-2, paragraph [0051] discloses system 200 is substantially similar to the system 100 described above and therefore elements which are omitted in FIG 2 are interpreted be the same as those disclosed in the device of FIG 1) for treating tissue, comprising: a clip (202, paragraph [0051]; substantially similar to 102) including a pair of clip arms (114, FIG 1, paragraph [0035]), each of the clip arms extending from a proximal end (118) to a distal end (116), proximal ends of the clip arms slidably received within a channel (240) of a capsule (208, paragraph [0051]) to be moved between an open configuration and a closed configuration (Paragraph [0037]), a proximal end of the capsule including a pair of openings (262) extending through a wall thereof (FIG 2, paragraph [0052]); and3Attorney Docket No. 10121/37802 (19-0227USO1)USPTO Customer No. 104919 a coupler (206, FIGs 2-3, paragraphs [0051-0054]) mounted over the proximal end of the capsule (FIG 2, paragraphs [0052]) via a pair of deployment arms (Two of opposing arms 252 and 276, See FIG 3 above, paragraphs [0052-0054 and 0056]) including engaging features (254) extending laterally inward from an interior surface thereof (FIG 3) to engage the pair of openings of the capsule (Paragraph [0052], FIG 2), the coupler including retention arms (Other two of opposing arms 252 and 276, paragraphs [0053-0055]) configured to engage a corresponding portion of an applicator (Paragraph [0053] discloses 260 can include a plurality of correspondingly sized and shaped windows or grooves for receiving the plurality of tabs 250 therein. The grooves or windows form a corresponding projection as shown in FIG 2 similar to engaging features 162), the deployment arms configured so that, when a pre-determined compressive force is applied to the coupler, the deployment arms proximally slidable along the corresponding portion of the applicator to deflect the deployment arms out of engagement with the capsule so that the coupler is separable from the capsule (Tabs 250 of the deployment arms are at least configured to deflect away from the projections of distal end. Simultaneously, engaging features 254 disengage upon proximal retraction, paragraph [0054], thus disengaging the coupler from the capsule).  
Regarding claim 26, King et al. discloses the retention arms include retention features (250, FIGs 2-3) extending laterally inwardly from an interior surface of the retention arms toward a longitudinal axis of the coupler (FIG 3) for engaging a corresponding portion of an applicator (Paragraph [0053], wherein the corresponding portion is 260 of applicator 204).  
Regarding claim 27, King et al. discloses the deployment arms include curved portions proximal of the engaging features (Ramped surfaces 256 are proximal of engaging features 254 and are curved in the radial direction to match the circumference of the coupler), the curved portions curved inward toward a longitudinal axis of the coupler so that a diameter of the coupler between the curved portions is smaller than a diameter of the coupler along a remaining portion thereof (A diameter of the coupler taken at the ramped portion 256 is smaller than a diameter taken at surface 255, FIG 3).  
Regarding claim 28, King et al. discloses each of the retention arms include a first protrusion (254 of the retention arms) extending laterally inward from an interior surface thereof (255, FIG 3), the first protrusion engaging a portion of the capsule to prevent a proximal movement of the capsule relative to the coupler (254 on each of the retaining arms engages a corresponding window of capsule 208 to prevent longitudinal movement of the capsule relative to the coupler).  
Regarding claim 29, King et al. discloses each of the retention arms include a second protrusion (254 of the retention arms) extending laterally inward from an interior surface thereof (255, FIG 3), the second protrusion positioned distally of the retention features (254 are positioned distal to retaining features 250, FIGS 2-3) so that the corresponding portion of the applicator (projection of 260 of 210) is receivable therebetween (FIG 2 shows that the projection of 260 is positioned longitudinally between 254 and 250).  
Regarding claim 30, King et al. discloses a depth of the second protrusion is selected so that, when the pre-determined compressive force is applied to the coupler, the second protrusion is permitted to slide proximally past the corresponding portion of the applicator (If 210 were advanced through the lumen of coupler 206, at some point during translation, the proximal end of the projection of the flexible member is at least configured such that it could come in contact with the second protrusion).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771